IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 12, 2008

                                       No. 08-40062                   Charles R. Fulbruge III
                                                                              Clerk

ANDRES MARTINEZ

                                                  Plaintiff-Appellee
v.

ELOY INFANTE, in his individual capacity; GEORGE
HERNANDEZ, in his individual capacity; ANICETO
SANTANA, in his individual capacity; SAUL MATA, in his
individual capacity; and RICHIE MORENO, in his individual
capacity

                                                  Defendants-Appellants



                   Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 7:03-CV-00377


Before HIGGINBOTHAM, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
       This appeal reaches us after the district court refused to grant qualified
immunity to the defendants-appellants for their alleged actions taken in
violation of the plaintiff-appellee’s constitutional rights. Construing the facts
under the appropriate pre-trial standards, the district court found that the law


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 08-40062

was clearly established that Martinez was entitled to procedural protections
under Texas law for either his superintendent contract or, if that contract was
void, his administrator contract; in light of this, it was objectively unreasonable
for the defendants-appellants to deny him such process.
      We agree with the district court and we AFFIRM its judgment.




                                        2